DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 2.          The Amendment filed 2/18/2021 has been entered. Claims 1-11 and 13 remain pending in the application.
Response to Arguments

3.	Applicant’s arguments, see 10, filed 2/18/2021, with respect to claims 1-11 and 13 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-11 and 13 has been withdrawn. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 6-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Canpolat et al. (US 20140199968 A1) in view of Horn et al. (US 20200178325 A1).   
Regarding claim 1, Canpolat teaches a method (Message flows of Fig. 4) comprising: 
granting access (allow access to the home SP customers, see [0031]), for a user equipment registered in a home mobile network (STA 102 of Fig. 4), to a wireless local area network (Networks 106/104 of Fig. 2), comprising the following acts: 
receiving, at an access network server located in the wireless local area network, a probe request (Upon receipt of each respective ANQP NAI home realm query message, the respective 
identifying the home network of the user equipment based on said first information (In the scenario of FIG. 4, the ANQP server 402 examines a list of realms that are provided in the ANQP NAI home realm query 410, that is, the home realm list 502, which realms correspond to service providers for the wireless device 102 that provide credentials to access services, see [0033]);
determining if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (These queries may then be used for searching if any access point within communications range is connected to a network that allows access to the home SP customers of the NAI home realms sent in the NAI home realm queries, see [0031]).
However, Canpolat does not teach if it is determined that the user equipment is allowed to access the wireless local area network, determining, at an access network server for said wireless local area network, a plurality of access points of the wireless local area network to which said user equipment is allowed to connect, based on the first information comprised in the received probe request; and sending, from an access network server for said wireless local area network, a response message comprising at least one access identifier identifying said determined access points.
In an analogous field of endeavor, Horn teaches if it is determined that the user equipment is allowed to access the wireless local area network (PDN connectivity determining component 218 can also determine whether device 202 is permitted to initiate PDN connections to a local gateway at the access point, see [0074]), determining, at the access network server for said wireless local area network, a plurality of access points of the wireless local area network to which said user equipment is allowed to 
sending, from the access network server for said wireless local area network, a response message comprising at least one access identifier identifying said determined plurality of access points (one or more parameters can be received specifying whether PDN connectivity to a local gateway is allowed at one or more access points. ... the one or more parameters can correspond to indicators specifying whether PDN connections are allowed at an access point, at access points related to a CSG, at access points related to a PLMN, etc., and can be device-specific, see [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Canpolat with the PDN parameters of Horn to provide protection of the access control process, and thus need no extra security setup as suggested.

Regarding claim 2, Canpolat as modified by Horn teaches a method according to claim 1, wherein the probe request is transmitted from the user equipment through an access point of said wireless local area network (wireless device may send a GAS message, which is received by two access points, see Canpolat [0025]) and the response message is transmitted to the user equipment through said access point (the access point may deliver the server's response back to the wireless device, see Canpolat [0024]).

Regarding claim 6, Canpolat as modified by Horn teaches a method according to claims 1, wherein said first information is an identifier of the home mobile network ("username@ homeISP1.com," where "homeISP1.com is a home realm for the user's wireless device, see Canpolat [0021]).


Regarding claim 8, Canpolat teaches a device for granting access (ANQP server 402/404 of Fig. 4 or Platform 1000 of Fig. 10), for a user equipment registered in a home mobile network (STA 102 of Fig. 4), to a wireless local area network (Network 104/106 of Fig. 2), comprising : 
a receiver (Antenna 1026, see Fig. 10) able to receive a probe request (GAS initial request frame may be relayed to a respective server, see [0024]) comprising a first information (ANPQ element, see [0024]) allowing to identify the home mobile network of the user equipment (The requesting mobile device includes in an NAI Home Realm Query only the NAI Home Realm Name(s) for which it has credentials, see [0042]); 
a controller (chipset/platform control hub PC 1004 of Fig. 10) configured to identify the home mobile network of the user equipment based on said first information (In the scenario of FIG. 4, the ANQP server 402 examines a list of realms that are provided in the ANQP NAI home realm query 410, that is, the home realm list 502, which realms correspond to service providers for the wireless device 102 that provide credentials to access services, see [0033]), determine if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (These queries may then be used for searching if any access point within communications range is connected to a network that allows access to the home SP customers of the NAI home realms sent in the NAI home realm queries, see [0031]). 

In an analogous field of endeavor, Horn teaches if the user equipment is allowed to access the wireless local area network (PDN connectivity determining component 218 can also determine whether device 202 is permitted to initiate PDN connections to a local gateway at the access point, see [0074]), determine a plurality of access points of the wireless local area network to which said user equipment is allowed to connect (Thus, for example, the PDN connectivity parameters 222 can include a list of access points (e.g., by identifier) from which device 202 can initiate a PDN connection (e.g., a LIPA and/or SIPTO PDN connection) to a local gateway, see [0064]) and
and a transmitter (e.g. access point 104) configured to send a response message comprising at least one identifier identifying said determined plurality of access points (one or more parameters can be received specifying whether PDN connectivity to a local gateway is allowed at one or more access points. ... the one or more parameters can correspond to indicators specifying whether PDN connections are allowed at an access point, at access points related to a CSG, at access points related to a PLMN, etc., and can be device-specific, see [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Canpolat with the PDN parameters of Horn to provide protection of the access control process, and thus need no extra security setup as suggested.

Regarding claim 10, Canpolat teaches a user equipment (Wireless device 102 of Fig. 3) comprising: 

a receiver (Radio component 306 of Fig. 3) configured to receive, from said access network server, a response message (Access point may deliver the server's response back to the wireless device, see [0024]) determined after it has been determined that the user equipment is allowed to access said wireless local area network, based on the identification of the home mobile network of the user equipment from said first information comprised in the probe request (These queries may then be used for searching if any access point within communications range is connected to a network that allows access to the home SP customers of the NAI home realms sent in the NAI home realm queries, see [0031]); and 
a processing unit (Network access component 308 of Fig. 3) configured to connect the user equipment with said wireless local area network using said at least one access identifier (the wireless device 102 may send an association message 424 to the access point 116 to link to the network denoted by home realm #2, see [0038]).
However, Canpolat does not clearly teach a response message comprising at least one access identifier identifying a plurality of access points of the wireless local area network and a processor configured to connect the user equipment with said wireless local area network using said at least one access identifier.

a processor configured to connect the user equipment with said wireless local area network using said at least one access identifier (PDN connection requesting component 212 can initiate a PDN connection with access point 104 by transmitting a PDN connectivity request, see [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Canpolat with the PDN parameters of Horn to provide protection of the access control process, and thus need no extra security setup as suggested.

Regarding claim 11, Canpolat teaches a network system (communications arrangement 100 of Fig. 1) comprising:
an access network server (ANQP server 402 of Fig. 4) configured to grant access (allow access to the home SP customers, see [0031]), for a user equipment registered in a home mobile network (STA 102 of Fig. 4), to a wireless local area network (Networks 106/104 of Fig. 2), comprising: 
a receiver (Antenna 1026, see Fig. 10) able to receive a probe request (GAS initial request frame may be relayed to a respective server, see [0024]) comprising a first information (ANPQ element, see [0024]) allowing to identify the home mobile network of the user equipment (The requesting mobile device includes in an NAI Home Realm Query only the NAI Home Realm Name(s) for which it has credentials, see [0042]); 

the user equipment (Wireless device 102 of Fig. 3) which comprises: 
a transmitter (Radio component 306 of Fig. 3) configured to send the probe request (GAS initial request frame, see [0024]), comprising the first information (ANQP element, see [0024]), to the access network server of the wireless local area network (Wireless device may send an ANQP element identifying home service providers of user device that is contained within a GAS initial request frame, see [0024]).
However, Canpolat does not clearly teach if the user equipment is allowed to access the wireless local area network, determine a plurality of access points of the wireless local area network to which said user equipment is allowed to connect; and a transmitter configured to send a response message comprising at least one identifier identifying said determined plurality of access points; a receiver configured to receive, from said access network server for the wireless local area network, the response message comprising the at least one access identifier identifying said determined plurality of access 
In an analogous field of endeavor, Horn teaches if the user equipment is allowed to access the wireless local area network (PDN connectivity determining component 218 can also determine whether device 202 is permitted to initiate PDN connections to a local gateway at the access point, see [0074]), determine a plurality of access points of the wireless local area network to which said user equipment is allowed to connect (Thus, for example, the PDN connectivity parameters 222 can include a list of access points (e.g., by identifier) from which device 202 can initiate a PDN connection (e.g., a LIPA and/or SIPTO PDN connection) to a local gateway, see [0064]); and a transmitter configured to send a response message comprising at least one identifier identifying said determined plurality of access points (one or more parameters can be received specifying whether PDN connectivity to a local gateway is allowed at one or more access points. ... the one or more parameters can correspond to indicators specifying whether PDN connections are allowed at an access point, at access points related to a CSG, at access points related to a PLMN, etc., and can be device-specific, see [0079]); a receiver configured to receive, from said access network server for the wireless local area network, the response message comprising the at least one access identifier identifying said determined plurality of access points (one or more parameters can be received specifying whether PDN connectivity to a local gateway is allowed at one or more access points. ... the one or more parameters can correspond to indicators specifying whether PDN connections are allowed at an access point, at access points related to a CSG, at access points related to a PLMN, etc., and can be device-specific, see [0079]); and a processor configured to connect the user equipment with said wireless local area network using said at least one access identifier PDN connection requesting component 212 can initiate a PDN connection with access point 104 by transmitting a PDN connectivity request, see [0067]).

Regarding claim 13, Canpolat teaches a non-transitory recording medium comprising code instructions stored thereon for performing a method (computer-readable storage medium includes instructions that, when executed, cause a system to, see [0086]) comprising the following acts performed by an access network server (ANQP server 402 of Fig. 4) located in a wireless local area network (ANQP server belong to the network of a first network provider, see [0028]), when said code instructions are executed on a processor:
granting access (allow access to the home SP customers, see [0031]), for a user equipment  (STA 102 of Fig. 4) registered in a home mobile network (Networks 106/104 of Fig. 2) to the wireless local area network (Networks 106/104 of Fig. 2), wherein granting access comprises:
receiving a probe request (GAS initial request frame may be relayed by one or more of the access points to a respective server, see [0024]) comprising first information (ANPQ element, see [0024]) allowing to identify the home mobile network of the user equipment (The requesting mobile device includes in an NAI Home Realm Query only the NAI Home Realm Name(s) for which it has credentials, see [0042]); 
identifying the home network of the user equipment based on said first information (In the scenario of FIG. 4, the ANQP server 402 examines a list of realms that are provided in the ANQP NAI home realm query 410, that is, the home realm list 502, which realms correspond to service providers for the wireless device 102 that provide credentials to access services, see [0033]);
determining if the user equipment is allowed to access the wireless local area network based on the identified home mobile network of said user equipment (These queries may then be used for 
However, Canpolat does not clearly teach if it is determined that the user equipment is allowed to access the wireless local area network, determining a plurality of access points of the wireless local area network to which said user equipment is allowed to connect and sending a response message comprising at least one access identifier identifying said determined plurality of access points.
In an analogous field of endeavor, Horn teaches if it is determined that the user equipment is allowed to access the wireless local area network (PDN connectivity determining component 218 can also determine whether device 202 is permitted to initiate PDN connections to a local gateway at the access point, see [0074]), determining, at the access network server for said wireless local area network, a plurality of access points of the wireless local area network to which said user equipment is allowed to connect (Thus, for example, the PDN connectivity parameters 222 can include a list of access points (e.g., by identifier) from which device 202 can initiate a PDN connection (e.g., a LIPA and/or SIPTO PDN connection) to a local gateway, see [0064]) and
sending, from the access network server for said wireless local area network, a response message comprising at least one access identifier identifying said determined plurality of access points (one or more parameters can be received specifying whether PDN connectivity to a local gateway is allowed at one or more access points. ... the one or more parameters can correspond to indicators specifying whether PDN connections are allowed at an access point, at access points related to a CSG, at access points related to a PLMN, etc., and can be device-specific, see [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access request of Canpolat with the PDN parameters of Horn to provide protection of the access control process, and thus need no extra security setup as suggested.

s 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Canpolat et al. (US 20140199968 A1) in view of Horn et al. (US 20200178325 Al) and further in view of Drevon et al. (US 20160374013 Al).
Regarding claim 3, Canpolat as modified by Horn teaches a method according to claim 2, further comprising:
transmitting an access network request comprising said first information to a first access network discovery and server function entity (This GAS initial request frame may be relayed by one or more of the access points to a respective server for the network associated with the access point, see Canpolat [0024]) located in the home mobile network of the user equipment (Potential access network provider could be a home SP network, see Canpolat [0031]); 
receiving in response, from said access network discovery and server function entity (ANQP server 402/404 of Fig. 4), an access network response (Access point may deliver the server's response back to the wireless device, see Canpolat [0024]) comprising a network selection rule (The ANQP NAI home realm response may additionally provide a supported provider list that identifies the supported provider, see Canpolat [0037]).
However, Canpolat and Horn do not clearly teach wherein said plurality of access points is determined by the access network server using said network selection rule.
In an analogous field of endeavor, Drevon teaches wherein said plurality of access points is determined by the access network server using said network selection rule (the list of WLANs provided by ANDSF is constituted by the WLANs that "best" match with the ISRP active rule, see [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the PDP of Canpolat and the AP list of Horn with the APN list of Drevon to provide seamless continuity in local break out scenario for services that require IP address preservation as suggested, see Drevon [0056].

Therefore, it would have been obvious to one of ordinary skill in the art to have modified the PDP of Canpolat and the AP list of Horn with the APN list of Drevon to provide seamless continuity in local break out scenario for services that require IP address preservation as suggested, see Drevon [0056].

Regarding claim 9, Canpolat as modified by Horn teaches the device according to claim 8.
However, Canpolat and Horn do not clearly teach wherein: the transmitter is further configured to send a policy request to an access network discovery and selection function entity located within the home mobile network of the user equipment; the receiver is further configured to receive, from said access network discovery and selection function entity, a policy response message comprising a network selection rule; and the controller is further configured to determine said plurality of access points of the wireless local area network in accordance with said network selection rule.
In an analogous field of endeavor, Drevon teaches wherein: the transmitter is further configured to send a policy request to an access network discovery and selection function entity located within the home mobile network of the user equipment (the UE can request the network via IEEE 802.11 ANQP query whether WLAN has connectivity to PDN GWs of a specific PLMN by providing the PLMN identity to 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the access of Canpolat and the AP list of Horn with the APN list of Drevon to provide seamless continuity in local break out scenario for services that require IP address preservation as suggested, see Drevon [0056].
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Canpolat et al. (US 20140199968 A1) in view of Horn et al. (US 20200178325 Al) and further in view of Zhang et al. (US 20060212700 Al).
Regarding claim 5, Canpolat as modified by Horn teaches a method (Message flows of Fig. 4) according to claim 1.
However, Canpolat does not clearly teach wherein the probe request is transmitted by an access network discovery server and function entity located in the home mobile network of the user equipment and the response message is transmitted to said access network discovery server and function entity.
In an analogous field of endeavor, Zhang teaches wherein the probe request is transmitted by an access network discovery server and function entity located in the home mobile network of the user equipment (The AAA proxy then forwards the authentication signal to the 3GPP AAA server of the home 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Canpolat and Horn with the teaching of Zhang to provide a method that enables user terminal to select an appropriate wireless communication network to get accessed when it tries to access via a WLAN connecting with a plurality of wireless communication network (as suggested, see Zhang Abstract).  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641